Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 1/27/2021. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
	The information disclosure statement filed 1/27/2021 is acknowledged by the examiner.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 – 8, 10, 12 – 15, 17, 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Hoppe et al. (2010/0133453) in view of US Patent Application Publication to Bebb et al. (2013/0133453).
	Regarding claim 1, 8 and 15, Hoppe et al. disclose an apparatus and method of operating a solenoid valve comprising a valve body (11) having an inlet port (12), through which fluid is introduced, and an outlet port (13), through which the fluid is discharged, a piston (18) movably mounted inside the valve body to open or close the outlet port, the piston comprising a magnetic core (25), and a sheath surrounding the magnetic core and a force component to provide a force vector (solenoid coil) to move the piston from a closed position to an open position and from an open position to a closed position. 
	Hoppe et al. do not disclose the magnetic core is encapsulated. However, Bebb et al. teach a magnetic core (180) that is encapsulated. Therefore a person having ordinary skill in the art would replace the surrounded core disclosed by Hoppe et al. with the encapsulated core taught by Bebb et al. as a simple substitution of one known element for another to obtain predictable results.

Regarding claim 5, 12 and 19, Hoppe et al. disclose a biasing magnet (24) to control a motion of the piston.
	 Regarding claims 6 - 7, 13 - 14, and 20, Hoppe et al. disclose a ferromagnetic core (25). Bebb et al. teach plunger made of stainless steel [para. 24]. Therefore a person having ordinary skill in the art would adapt the stainless steel plunger teaching of Bebb et al. to the valve disclosed by Hoppe et al. in applications that do not require galvanic corrosion concerns. 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Hoppe et al. (2010/0133453) in view of US Patent Application Publication to Bebb et al. (2013/0133453) and in further view of US Patent to Waterman (802,945).
	Regarding claims 4, 11 and 18, Hoppe et al. do not disclose two coils. However having two soils to control the direction of movement of the valve is well known in the art as taught by Waterman. Waterman teaches two coils (14, 15) to move the piston in two directions. Therefore a having ordinary skill in the art would adapt the two coil teaching of Waterman to the valve disclosed by Hoppe et al. as a  simple substitution of one known element for another to obtain predictable results.

	Allowable Subject Matter
Claims 2, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753